PER CURIAM
Petitioner appeals from the post-conviction court’s denial of his petition for post-conviction relief, making several arguments in his appellate brief. We reject those arguments without discussion. Petitioner also has filed a supplemental brief in which he asserts that the stipulated departure sentence on his conviction for first-degree manslaughter is unconstitutional under Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004), and Apprendi v. New Jersey, 530 US 466, 120 S Ct 2348, 147 L Ed 2d 435 (2000).
We reject petitioner’s argument because the principles announced by the Court in Blakely and Apprendi do not apply retroactively in a collateral proceeding such as this one. Page v. Palmateer, 336 Or 379, 84 P3d 133, cert den, _US_, 125 S Ct 205 (2004); Makinson v. Lampert, 199 Or App 418, 112 P3d 365 (2005); see also Schriro v. Summerlin, 542 US 348, 124 S Ct 2519, 159 L Ed 2d 442 (2004) (jury trial right set forth in Apprendi does not apply retroactively in collateral proceedings).
Affirmed.